Citation Nr: 1455910	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right shoulder degenerative arthritis, claimed as a right leg and arm condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for chronic lumbar radiculopathy involving the right and left lower extremities, claimed as right and left leg pain and numbness.  

4.  Entitlement to service connection for right carpal tunnel syndrome.  

5.  Entitlement to service connection for left wrist/fingers condition.

6.  Entitlement to service connection for right ear hearing loss.  

7.  Entitlement to service connection for hyperhidrosis of the bilateral feet.  

8.  Entitlement to service connection for a bilateral foot problem other than hyperhidrosis, including calcaneal spurs. 

9.  Entitlement to service connection for a bilateral knee condition.  

10.  Entitlement to an initial, compensable disability rating for service-connected left ear hearing loss.  

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1978, which included service in the Republic of Vietnam from August 1972 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The November 2010 rating decision awarded service connection for tinnitus and left ear hearing loss and assigned initial 10 percent and noncompensable (zero percent) ratings, respectively, both effective from June 17, 2010.  In pertinent part, the November 2010 rating decision also denied service connection for arm pain, bilateral foot condition, bilateral knee condition, leg pain and numbness, a low back condition, rashes, and an eye condition.  

The Veteran submitted a timely notice of disagreement (NOD) as to the bilateral foot and knee conditions in December 2010, right arm pain in January and March 2011, and bilateral leg pain and numbness and the low back condition in March 2011.  In May 2011, he also submitted an NOD as to the initial ratings assigned to service-connected left ear hearing loss and tinnitus.  

The Veteran also submitted a timely NOD as to the denial of service connection for rashes and an eye condition in March 2011.  However, service connection was established for seborrheic dermatitis and bilateral diabetic retinopathy in January 2012 and August 2013, respectively.  Accordingly, those issues are no longer on appeal.  

In pertinent part, the May 2011 rating decision denied service connection for right ear hearing loss, right and left wrist carpal tunnel syndrome, peripheral neuropathy, and an unspecified finger condition.  Subsequently, in May 2011, the Veteran submitted a timely NOD as to carpal tunnel syndrome affecting the right wrist, the denial of service connection for right ear hearing loss, and conditions affecting the wrists and fingers.

In August 2011, the Veteran testified before a Decision Review Officer at a hearing held at the local RO.  A transcript of the hearing is associated with the paper claims file.  

In this regard, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of Virtual VA reveals VA treatment records dated from May to November 2011 and from July 2010 to July 2012.  While these records have not been considered by the agency of original jurisdiction (AOJ) in the first instance, they do not contain any information or evidence relevant to the claims adjudicated in the decision herein.  As for the other claims on appeal that are being remanded, the AOJ will have the opportunity to review these records on remand.  The remaining documents in the paperless claims files, including VBMS, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons explained below, all of the issues on appeal, with the exception of entitlement to service connection for hyperhidrosis of the bilateral feet and entitlement to an increased rating for service-connected tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record establishes that the Veteran's current hyperhidrosis of the bilateral feet was incurred during his active military service. 

2.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  Hyperhidrosis of the bilateral feet was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a rating in excess of 10 percent for tinnitus, to include on an extra-schedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

At the outset, the Board notes that, given the favorable disposition of the claim for service connection for hyperhidrosis, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

With respect to the increased rating claim for tinnitus, the Board observes that the claim for a higher initial rating is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's tinnitus claim was granted and an effective date was assigned in the November 2010 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all evidence relevant to the increased rating claim decided herein has been obtained in conjunction with this appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.  Additionally, the Veteran has been provided with a VA audio examination in September 2010 and neither the Veteran nor his representative has alleged that the examination is inadequate for rating purposes.  Moreover, the Board finds that the September 2010 VA examination is adequate in order to issue a decision on the increased rating claim decided herein, as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the September 2010 examination report is adequate to adjudicate the increased rating claim being decided herein and no further examination is necessary.

Additionally, in August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In this case, while the Decision Review Officer enumerated the issues on appeal, she failed in include a discussion of the increased rating claim for tinnitus.  While the hearing officer did not explicitly discuss the tinnitus claim, including informing the Veteran that he is receiving the maximum schedular rating for tinnitus or the requirements for an extraschedular rating, the record reflects that the tinnitus issue has been properly developed by the AOJ, as the Veteran was afforded a VA audio examination in September 2010, which noted the Veteran's contentions regarding the symptoms and functional impairment associated with his tinnitus disability.  In addition, there is no indication that the Veteran, who is represented, had any additional information to submit regarding his tinnitus claim.  Accordingly, despite the deficiencies of the August 2011 hearing with respect to the tinnitus claim, it appears that the "clarity and completeness of the hearing record" was intact with respect to the issues material to the tinnitus claim and that the purpose of § 3.103(c)(2) has been fulfilled, without any prejudice to the Veteran.  See Bryant, 23 Vet. App. At 498-99; see also Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).  Therefore, the Board may proceed to adjudicate the claim on appeal based on the current record. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection Claim 

The Veteran is seeking service connection for a bilateral foot condition.  In support of his claim, the Veteran has asserted that, during his seven years as a Marine, he ran excessively, participated in force marches that lasted two to three days, and also participated in jumping and repelling.  The Veteran reported that he had foot problems after patrolling his area, including a history of sweaty feet and swelling.  See statements from the Veteran dated July 2010 and December 2010.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records (STRs) show that, in March 1975, the Veteran presented for treatment with complaints of trouble with his feet, which the examining physician noted looked like immersion foot, while further noting the Veteran was a hypersweater.  The assessment was immersion foot secondary to too much sweating.  

The Veteran was afforded a VA foot examination in September 2011, during which he reported having hypersweating, cracking, and swelling of his feet while serving in Vietnam.  The Veteran reported that he had his symptoms checked regularly during service and was given tablets and ointment.  He also reported that he continues to have the same problems currently and that powder and frequent changing of socks did not help his symptoms.  After reviewing the record and examining the Veteran, the September 2011 VA examiner rendered a diagnosis of hyperhidrosis of the soles, which he opined was at least as likely as not incurred in or caused by an in-service injury, event, or illness.  In rendering this opinion, the VA examiner noted that hyperhidrosis, or hypersweating as noted in the service records, is due to hyperactivity of the sweat glands, further noting that current literature indicates that this is an inherent or innate trait of an individual.  Accordingly, the VA examiner noted that a person's capacity to have hyperhidrosis is unique to an individual and present for life, but may wax or wane through the years.  

Based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for hyperhidrosis.  Indeed, as noted above, there is competent evidence of hypersweating during service, a current diagnosis of hyperhidrosis, and medical evidence establishing a causal relationship between the current diagnosis of hyperhidrosis and the in-service notation of hypersweating.  As all of the criteria needed to establish service connection for hyperhidrosis have been established, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Increased Rating Claim 

Service connection for tinnitus was granted in a November 2010 rating decision, wherein the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2010), effective from June 17, 2010.  

In May 2011, the Veteran filed a written statement that was received as an NOD as to the rating assigned to service-connected tinnitus, after which a January 2012 SOC was issued.  The Veteran perfected his appeal by submitting a VA Form 9 in February 2012.  

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  As the disposition of the claim for a higher schedular rating is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether the Veteran's service-connected tinnitus disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  At the September 2010 VA audio examination, the Veteran reported experiencing intermittent ringing in both ears that occurs at least once a week and lasts for 30 minutes.  In a December 2010 statement, the Veteran asserted that his tinnitus is worsening, as it lasts 30 to 45 minutes and occurs two to three times a week.  Despite the foregoing, the VA treatment records do not contain any particular complaints as to additional functional impairment caused by his service-connected tinnitus.  Given this evidence, the Board finds that, despite the Veteran's report of increased tinnitus symptomatology, his symptoms are fully addressed by the rating criteria under which the disability is rated, as such criteria contemplates that tinnitus is perceived in both ears and is constant - whereas the Veteran's tinnitus is intermittent.  The evidence does not reflect an exceptional disability picture with respect to service-connected tinnitus. 

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected tinnitus, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's tinnitus during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the record does not reflect there is an additional hearing impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At a June 2012 VA general medical examination, the Veteran reported that his tinnitus (and impaired hearing) impacts his ability to work, as it is a constant problem, irritating nuisance, and results in bad communication.  Despite the Veteran's assertions in this regard, the Board finds that most persuasive evidence of record does not reflect, nor does the Veteran allege, that he is unemployable due to his service-connected tinnitus.  In this regard, the Board notes that the Veteran's service-connected tinnitus does not result in any significant functional impairment which would render him unemployable, given the intermittent nature of his tinnitus disability.  Moreover, the Board finds that any occupational impairment caused by the Veteran's service-connected tinnitus is contemplated by the 10 percent rating currently assigned.  As such, the evidence does not show that the Veteran is unable to obtain substantially gainful employment due to his service-connected tinnitus, and further discussion of a TDIU is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim for a disability rating higher than 10 percent for service-connected tinnitus.  Therefore, the benefit of the doubt doctrine is not applicable and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for hyperhidrosis of the bilateral feet is granted.  

A rating in excess of 10 percent for tinnitus, to include on an extra-schedular basis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran has consistently asserted that he was involved in a motor vehicle accident (MVA) in 1977, during which he incurred major trauma to his back, right shoulder, hands, wrists, and arms.  The service treatment records (STRs) show that, in August 1977, the Veteran complained of right shoulder pain approximately two weeks after being involved in an MVA, after which he was placed on light duty for one week.  The diagnostic assessment was a pulled muscle, and there is no additional medical evidence of record regarding the 1977 MVA or problems with the right shoulder.  However, the Veteran has consistently asserted that he was admitted to the Balboa Naval Medical Center for a couple of days following the MVA and that he required a three week recovery.  

Review of the record shows the AOJ requested records from Balboa Naval Medical Center in January and March 2011.  In May 2011, personnel from Balboa informed VA that the records could not be located as they had been retired to the National Personnel Records Center (NPRC).  It does not appear that the AOJ conducted any follow-up attempts to locate records from Balboa Naval Medical Center and, given the May 2011 response, the Board cannot determine that no reasonable possibility exist that additional attempts to obtain records from Balboa Naval Medical Center would aid in substantiating the Veteran's pending claims.  See 38 U.S.C.A §5103A (a)(2) (West 2002).  Therefore, on remand, the AOJ should contact the NPRC, or any other appropriate entity, in order to obtain any relevant medical or treatment records for the Veteran from Balboa Naval Medical Center dated in 1977.

With respect to the claimed low back condition, while the Veteran has asserted that his low back condition was incurred as a result of the in-service MVA, the available service treatment records do not contain any complaints, treatment, or findings related to a low back problem.  In November 2012, the Veteran was afforded a VA examination where he was diagnosed with lumbar spondylosis deformans, which the VA examiner opined is less likely than not caused by the Veteran's military service, including his military duties and the MVA.  In rendering this opinion, the VA examiner noted that the STRs are negative for any low back pain or involvement following the MVA and that the Veteran's spine was normal at separation from service, with no complaints of recurrent back pain.  The VA examiner further noted that the x-rays show minimal spurring in the lumbar area, which is compatible with his civilian employment, which involved a lot of legwork and moving around.  

The November 2012 VA opinion is considered competent medical evidence; however, the opinion is inadequate for the following reasons.  First, it appears the VA examiner relied, at least in part, on the lack of evidence of a low back problem during service.  However, the STRs show that, in November 1971, the Veteran complained of low back pain that had persisted for four days.  It also appears the VA examiner did not consider the lay evidence of back problems during service, which is considered competent.  In this regard, the Board notes that treatment records from Balboa (which will be obtained on remand) may include evidence corroborating the Veteran's report of back problems following the in-service MVA.  Next, it does not appear that the VA examiner considered the competent lay evidence of continuity of symptomatology.  In this regard, the Veteran testified that his low back pain has persisted since service, and the Veteran's testimony is considered competent.  See August 2011 DRO hearing transcript.  In this regard, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Based on the foregoing, the Board finds that the November 2012 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case, including the evidence of low back pain during service, as well as the competent lay evidence of service incurrence and continuity of symptomatology after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  The Board also notes that, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current low back disability was incurred in or is otherwise related to his military service, to include the 1977 MVA and/or the Veteran's military duties.  

The Veteran is also seeking service connection for chronic lumbar radiculopathy, claimed to be affecting his bilateral lower extremities.  At the outset, the Board notes that the lumbar radiculopathy claim is inextricably intertwined with the low back claim being remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board will defer adjudication of the lumbar radiculopathy claim pending completion of the action requested regarding the low back claim.

Nevertheless, the Board finds that additional evidentiary development is needed regarding the lumbar radiculopathy claim, as well as the claims of service connection for right carpal tunnel syndrome and a left wrist/fingers condition.  

During the August 2011 hearing, the Veteran testified that he has experienced numbness and pain in his bilateral arms, wrists, and fingers since service.  Review of the record shows the Veteran has been diagnosed with right carpal tunnel syndrome and bilateral L5 radiculopathy.  See private medical records dated September and December 2010; see also November 2012 VA peripheral nerves examination.  The November 2012 VA examiner opined that the Veteran's radiculopathy is secondary to an impingement syndrome on the lumbar spine; he did not provide a nexus opinion regarding the Veteran's right carpal tunnel syndrome.  

Nevertheless, at an August 2012 VA diabetes mellitus examination, the Veteran reported having intermittent tingling sensations and numbness in his bilateral upper and lower extremities since 2000.  While the August 2012 VA examiner stated that there are no recognized complications of diabetes mellitus, including diabetic peripheral neuropathy, he also stated that the Veteran's tingling sensations and numbness in his bilateral upper and lower extremities are probably due to diabetic neuropathy.  

Given the conflicting medical diagnoses and opinions regarding the nature and etiology of the Veteran's neurologic symptoms affecting his bilateral upper and lower extremities, the Board finds that a remand is necessary to provide the Veteran with an additional VA neurologic examination to (1) reconcile the varying diagnoses of right carpal tunnel syndrome, bilateral chronic L5 radiculopathy, and diabetic neuropathy and (2) to determine if his complaints of tingling sensations and numbness in his bilateral upper and lower extremities are due to his service-connected diabetes mellitus or his lumbar spondylosis or, in the alternative, were incurred during or otherwise as a result of his military service, to include the in-service MVA and/or the Veteran's military duties.  

The Veteran is also seeking service connection for bilateral foot and bilateral knee conditions.  He has asserted that, during his seven years as a Marine, he ran excessively and participated in force marches that lasted two to three days and during which he carried as much as 75 pounds.  He has also asserted that he participated in jumping and repelling, which he believes put strain on his feet and knees and caused his current feet and knee disabilities.  See statements from the Veteran dated July and December 2010.  With respect to his feet, the Veteran has asserted that, since service, he has had problems moving his feet up and down.  See December 2010 statements from the Veteran.  The Veteran also testified that, while he experienced knee pain during service, he self-medicated and did not go to the doctor, and that he has had persistent knee pain since service.  See August 2011 hearing transcript.  

The Veteran has been afforded VA foot examinations in September 2010, September 2011, and November 2012, where he was diagnosed with bilateral calcaneal spurs, hyperhidrosis of the soles, and degenerative joint disease of the interphalangeal joints.  The September 2010 VA examiner opined that the Veteran's calcaneal spurs are not caused by or a result of a foot condition in service, noting that there are no complaints of pain in the STRs, including as associated with the severe sweating and emersion noted therein.  

Likewise, the November 2012 VA examiner opined that the Veteran's calcaneal spurs and DJD are less likely than not incurred in or caused by an in-service injury, event, or illness, noting (1) the STRs do not contain any mention of foot pain or involvement during the MVA, (2) the Veteran's feet were normal at separation, with no complaints of foot trouble, and (3) the Veteran's spurs and other telltale signs of osteoarthritis are more attributable to his three decades of civilian employment, as opposed to his seven years of service, given that spurs and other signs of osteoarthritis are usually manifested in ones 30s and 40s, the size of his spurs are fairly young and very mild, and his post-service employment entailed lots of legwork and moving around.  

While the September 2010 and November 2012 VA opinions are competent medical evidence, it does not appear that the VA examiner (who conducted both examinations) considered the competent lay evidence of foot swelling during service or the competent lay evidence of problems moving his feet up and down since service.  See Nieves-Rodriguez, supra, Dalton, supra, Barr, supra.  Additionally, the evidentiary record reflects the Veteran has also been diagnosed with metatarsalgia in his bilateral feet, which has been attributed to the degenerative changes initiated by the repeated stress loading on his feet during service.  See December 2011 statement from Dr. J.A.Q.  

Given that the evidentiary record contains an additional diagnosis of metatarsalgia which was not addressed in the September 2010 or November 2012 VA opinions, and the VA opinions did not consider the competent lay evidence of record, the Board finds that an additional medical opinion is needed with respect to whether any current bilateral foot disability was incurred in or is otherwise related to his military service, to include the 1977 MVA and/or the Veteran's military duties.  In this regard, the Board notes that a probative medical opinion must be based on consideration of all relevant facts.  See Nieves-Rodriguez, supra.  

The Veteran was also afforded a VA knee examination in November 2012, where he was diagnosed with bilateral patellar spurs, which the VA examiner opined is less likely than not caused by the Veteran's military service, including his military duties or the in-service MVA.  In providing the negative nexus opinion, the VA examiner noted that the STRs did not show any knee pain or involvement following the MVA and that his lower extremities were normal at separation.  The November 2012 VA examiner further noted that the Veteran's patellar spurs are very mild, with intact joint spaces, which are more attributable to his three decades of civilian employment than his seven years of military service.  

While the November 2012 VA opinion is competent medical evidence, the evidentiary record reflects the Veteran has also been diagnosed with patellofemoral joint arthritis and beginning osteoarthritis in both knees.  See October 2010 statement from Dr. R.O.  Given that the evidentiary record contains an additional diagnosis of patellofemoral joint arthritis and beginning osteoarthritis in both knees, which were not addressed in the November 2012 VA opinion, and the VA opinion is based on the relatively mild nature of the Veteran's bilateral knee disabilities, not to include arthritis, the Board finds that an additional medical opinion is needed with respect to whether any current bilateral knee disability was incurred in or is otherwise related to his military service, to include the 1977 MVA and/or the Veteran's military duties.  See Nieves-Rodriguez, supra.  

The Veteran is seeking service connection for right ear hearing loss and he is also seeking an initial, compensable disability rating for service-connected left ear hearing loss.  The right ear hearing loss claim has been denied on the basis that the Veteran's hearing acuity in the right ear is normal for VA purposes.  Likewise, the increased rating claim for left ear hearing loss has been denied on the basis that the audiometric findings for the left ear meet the criteria for a noncompensable disability rating, but no higher.  See May 2011 rating decision.  

During the September 2010 DRO hearing, the Veteran testified that his hearing has worsened since the September 2010 VA examination.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the Veteran's contentions and the length of time that has elapsed since his most recent VA examination in September 2010, the Board finds that a remand is required to afford the Veteran an updated VA examination to determine the current nature and severity of his bilateral hearing impairment and obtain information regarding the functional effects caused thereby.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Finally, as relevant to all claims on appeal, all outstanding, pertinent evidence should be associated with the claims file.  In this regard, the evidentiary record only contains VA treatment records dated through July 2012.  Accordingly, while on remand, the AOJ should also obtain all outstanding VA treatment records dated from July 2012 to the present, as such records may contain information and evidence relevant to the claims remaining on appeal.  The Veteran should also be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his right shoulder, low back, lumbar radiculopathy, right carpal tunnel syndrome, left wrist/fingers, bilateral calcaneal spurs, bilateral knee, and bilateral hearing impairment since service.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter asking that he identify all health care providers that have treated or evaluated his right shoulder, low back, lumbar radiculopathy, right carpal tunnel syndrome, left wrist/fingers, bilateral foot, and bilateral knee disabilities since service.  After receiving the appropriate authorization from the Veteran, attempt to obtain records from each health care provider that he identifies, if not already in the claims file.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After obtaining any additional information needed from the Veteran, contact the National Personnel Records Center (NPRC), or any other appropriate agency known or indicated, and obtain any relevant medical or treatment records from Balboa Naval Medical Center dated in approximately 1977.  See May 2011 response to records request from Balboa Naval Medical Center.  

All negative responses should be fully documented in the claims file.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records.

3. Obtain any outstanding VA treatment records dated from July 2012 to the present and associate them with either the paper or paperless claims file.  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

4. If records from Balboa Naval Medical Center are obtained, the AOJ should review the records and determine if any additional evidentiary development is necessary, to include (but not limited to) obtaining an addendum opinion from the physician who conducted the January 2012 VA shoulder examination regarding whether the Veteran's right shoulder disability, currently diagnosed as degenerative arthritis in the right acromioclavicular joint, was incurred in or is otherwise related to his military service, to include the MVA that occurred in 1977.  

5. Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, request that the November 2012 VA examiner review the claims file, including this remand and any additional records received, particularly from Balboa Naval Medical Center, and provide an addendum to his previous examination report that addresses the following: 

(a) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current low back disability was incurred in or is otherwise related to his military service, including the motor vehicle accident in 1977 and/or the Veteran's military duties? 

In answering the foregoing, the examiner must consider the Veteran's complaints of low back pain during service.  See November 1971 service treatment record.  The examiner must also acknowledge and discuss the competent lay evidence of continued low back pain and problems during service and the lay evidence of continuity of symptomatology after service.

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

6. Thereafter, schedule the Veteran for a VA peripheral nerves examination to evaluate the current nature and severity of his reported bilateral upper and lower extremity neurologic disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

(a) The examiner should provide a diagnosis of each neurologic impairment affecting the Veteran's bilateral upper and lower extremities.  In this regard, the examiner must attempt to reconcile the varying diagnoses of right carpal tunnel syndrome, bilateral chronic L5 radiculopathy, and diabetic neuropathy, with the current findings and the other lay and medical evidence of record.  See private medical records dated September and December 2010; see also November 2012 VA peripheral nerves examination, August 2012 VA diabetes mellitus examination.  

For each currently diagnosed neurologic impairment, the examiner should, then, address the following: 

(b)  Is it at least as likely as not (i.e., a probability of 50 percent) that any diagnosed neurologic impairment was incurred in or is otherwise related to the Veteran's military service, including the motor vehicle accident in 1977 and/or the Veteran's military duties? 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay and medical evidence of record that documents the onset and progression of the Veteran's neurologic symptoms.  

(c) Is it at least as likely as not (i.e., a probability of 50 percent) that any diagnosed neurologic impairment is caused by or proximately due to his service-connected diabetes mellitus? 

(3) Is it at least as likely as not (i.e., a probability of 50 percent) that any diagnosed neurologic impairment is aggravated by his service-connected diabetes mellitus? 

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

(d)  Is it at least as likely as not (i.e., a probability of 50 percent) that any diagnosed neurologic impairment is caused by, proximately due to, or aggravated by his lumbar spondylosis disability?

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

7. Request that the physician who conducted the September 2010 and November 2012 VA foot examinations review the claims file, including this remand and any additional evidence 
8. 
associated with the record, and provide an addendum to his previous examination report that addresses the following: 

(a) The examiner must identify all bilateral foot disabilities that the Veteran has manifested since June 2010, including calcaneal spurs, degenerative joint disease of the IP joints, and metatarsalgia.  

(b) For each diagnosed bilateral foot disability, the examiner should opine whether it is it at least as likely as not (i.e., a probability of 50 percent) that any such bilateral foot disability was incurred in or is otherwise related to his military service, including the motor vehicle accident in 1977 and/or the Veteran's military duties? 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of foot swelling during service and the lay evidence of continuity of symptomatology since service.

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

9. Request that the physician who conducted the November 2012 VA knee examination review the claims file, including this remand and any additional evidence associated with the record, and provide an addendum to his previous examination report that addresses the following: 


(a) The examiner must identify all bilateral knee disabilities that the Veteran has manifested since June 2010, including patellar spurs, patellofemoral joint arthritis, and beginning osteoarthritis in both knees.  See October 2010 statement from Dr. R.O. 

(b) For each diagnosed bilateral knee disability, the examiner should opine whether it is it at least as likely as not (i.e., a probability of 50 percent) that any such bilateral knee disability was incurred in or is otherwise related to his military service, including the motor vehicle accident in 1977 and/or the Veteran's military duties? 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of self-medicating for knee pain during service and the lay evidence of continuity of persistent knee pain since service.

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

10. Schedule the Veteran for a VA audiological evaluation to determine the current severity of his bilateral hearing impairment.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner must examine the Veteran and conduct audiometric and speech discrimination (Maryland CNC) testing of both ears.  If the examiner determines that use of the speech discrimination test is not appropriate, he or she must so certify and discuss the underlying reason and whether hearing impairment should be based only on pure tone threshold averages.

Finally, in order for the Board to determine if the Veteran's service-connected left ear hearing loss renders him unemployable, the examiner must comment on the functional impairment caused solely by his service-connected left ear hearing loss disability.

11. After all of the above actions have been completed, readjudicate the claim on appeal.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC) that considers all evidence associated with the record since the issuance of the September 2013 SSOC, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE. A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


